December 19, 2017
                                                                    FILED IN
                                                             2nd COURT OF APPEALS
Court of Appeals                                               FORT WORTH, TEXAS
Second District of Texas                                     12/19/2017 1:07:58 PM
Tarrant County Justice Center                                    DEBRA SPISAK
401 W. Belknap, Suite 9000                                            Clerk
Fort Worth, Tx 76196



ATTENTION: Rose

      Re:    CZ # 2017-004166-1 / 02-17-00345-CV

             Style: Season J. Weeter v. NAPA Ventures Woodbridge


On the above-styled case, no request has been made for the Reporter’s Record.




                                      Respectfully,



                                      Beckee Partin, CSR